
	

114 HR 2574 IH: To amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage applicable to American Samoa and to provide that any future increases in such minimum wage shall be determined by the government of American Samoa.
U.S. House of Representatives
2015-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2574
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2015
			Mrs. Radewagen introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Fair Minimum Wage Act of 2007 to stop a scheduled increase in the minimum wage
			 applicable to American Samoa and to provide that any future increases in
			 such minimum wage shall be determined by the government of American Samoa.
	
	
 1.Minimum wage applicable to American SamoaSection 8103(b)(2) of the Fair Minimum Wage Act of 2007 (29 U.S.C. 206(b)(2) note) is amended— (1)in subparagraph (A)—
 (A)by striking on the date of enactment of this Act and inserting May 1, 2015; and (B)by inserting and after the semicolon; and
 (2)by striking subparagraphs (B) and (C) and inserting the following:  (B)increased thereafter by such amount and at such time as determined by the government of American Samoa..
			
